In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Bucaria, J.), dated May 31, 1996, which, inter alia, granted the motion of the defendants Guy Pedone and Josephine Pedone for sum*609mary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed, on the law, with costs, and the motion is denied.
The infant plaintiff was bitten by a dog owned by the decedent Doris Belyski and harbored at the residence of the defendants Guy and Josephine Pedone, where the decedent had resided. One who harbors a domestic animal will be held liable for injuries caused by the animal if that person knows or should know that the animal has vicious propensities (cf., Arbegast v Board of Educ., 65 NY2d 161; Lynch v Nacewicz, 126 AD2d 708). Summary judgment was improperly granted here since a question of fact was presented as to whether the respondents knew or should have known, on the day of the incident, that the dog exhibited vicious propensities. Mangano, P. J., Copertino, Plorio and McGinity, JJ., concur.